    Case: 1:08-cr-00559 Document #: 77 Filed: 01/24/19 Page 1 of 1 PageID #:234



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

UNITED STATES OF AMERICA
                                           No. 08 CR 559
              v.
                                           Judge John J. Tharp
MAURICE MORRIS

   RESPONSE OF THE UNITED STATES TO DEFENDANT’S MOTION
 FOR REDUCTION OF SENTENCE UNDER SECTION 404 OF THE FIRST
                        STEP ACT

      Defendant MAURICE MORRIS has filed a motion for reduction of sentence,

pursuant to the First Step Act. The defendant’s expected release date is December

16, 2019.   At this time, the government has not received guidance from the

Department of Justice as to how to proceed in this case. The government expects to

be able to take a position by February 13, 2019.

                                       Respectfully submitted,

                                       JOHN R. LAUSCH JR.
                                       United States Attorney

                                By:    /s/ Nathalina A. Hudson
                                       NATHALINA A. HUDSON
                                       Assistant U.S. Attorney
                                       219 South Dearborn St., Rm. 500
                                       Chicago, Illinois 60604
                                       (312) 353-1123

Dated: January 23, 2019
